DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 9/21/2020 and amended claims filed 10/30/2020. Claims 2-21 are pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,782,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the warped map element of U.S. Patent No. 10,782,136 is equivalent to the modified map element of the instant application.

Claim Objections
Claim 20 is objected to because of the following informalities:  
in claim 20, line 2, “the trajectory” should be “the trajectory point”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 2-7, step 1 analysis, the subject matter of claims 2-7 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 2-7 are directed to a system.
Claims 2-7 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 2-7 are directed to a system for determining a modified map element. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a cartographer determining the location of an object on a map based on a known distance and orientation of the object from a point on a road. Thus, the claims recite a mental process.
Claims 2-7 include the revised step 2A, prong two, additional element of updating a map to comprise the modified map element. Updating a map represents insignificant post-solution activity. Claims 2-7 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 2-7 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle trajectory mapping). 
Claims 2-7 include the step 2B additional elements of one or more processors and one or more computer-readable media. Applicant’s specification does not provide any indication that the processors and media are anything other than conventional processors and media. Processing sensor data and updating maps are well-understood, routine and conventional functions when claimed using generic processors and media. Processors and media are widely prevalent and in common use in vehicle trajectory mapping. Processors and media are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle industry. Therefore, claims 2-7 are rejected under 35 U.S.C. 101.
Regarding claims 8-16, step 1 analysis, the subject matter of claims 8-16 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 8-16 are directed to a method.
Claims 8-16 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 8-16 are directed to a method for determining a modified map element. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a cartographer determining the location of an object on a map based on a known distance and orientation of the object from a point on a road. Thus, the claims recite a mental process.
Claims 8-16 include the revised step 2A, prong two, additional element of updating a map to comprise the modified map element. Updating a map represents insignificant post-solution activity. Claims 8-16 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 8-16 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle trajectory mapping). 
Claims 8-16 do not include any step 2B additional elements. Therefore, claims 8-16 are rejected under 35 U.S.C. 101.
Regarding claims 17-21, step 1 analysis, the subject matter of claims 17-21 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 17-21 are directed to a device (one or more non-transitory computer-readable media).
Claims 17-21 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 17-21 are directed to a device for determining a modified map element. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a cartographer determining the location of an object on a map based on a known distance and orientation of the object from a point on a road. Thus, the claims recite a mental process.
Claims 17-21 include the revised step 2A, prong two, additional element of updating a map to comprise the modified map element. Updating a map represents insignificant post-solution activity. Claims 17-21 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 17-21 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle trajectory mapping). 
Claims 17-21 include the step 2B additional elements of one or more non-transitory computer-readable media and one or more processors. Applicant’s specification does not provide any indication that the media and processors are anything other than conventional media and processors. Processing sensor data and updating maps are well-understood, routine and conventional functions when claimed using generic media and processors. Media and processors are widely prevalent and in common use in vehicle trajectory mapping. Media and processors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle industry. Therefore, claims 17-21 are rejected under 35 U.S.C. 101.
Examiner suggests amending the independent claims to include “maneuvering an autonomous vehicle based on the updated map” in order to positively recite a vehicle control function.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, 10-14, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (WO 2019/161517-A1, hereinafter Lian) in view of Dabeer et al. (US-2018/0189601-A1, hereinafter Dabeer).
Regarding claim 2, Lian discloses:
one or more processors (paragraphs [0121-0126] and FIG. 2, acquiring module-201, initialization module-202, interpolation module-203, optimization module-204, and generating module-205);
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: (paragraphs [0153-0156]);
determining an alignment between first sensor data associated with a first trajectory and second sensor data associated with a second trajectory (paragraphs [0033-0039]);
determining, based on the alignment, an updated first trajectory (paragraphs [0034-0037]); and
determining a transformation associated with the first trajectory and the updated first trajectory (paragraph [0071]).
Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer discloses a system for mapping based on multi-journey data, including the following features:
determining, based at least in part on a map element (paragraphs [0047] and [0055]);
associated with the first trajectory and the transformation (paragraph [0079]);
a modified map element (paragraphs [0092-0094]); and
updating a map to comprise the modified map element (paragraphs [0092-0094]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claims 4 and 10, Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
wherein the map element comprises an area in an environment associated with map data (paragraph [0047]); and
wherein updating the map comprises updating at least one of a size or location of the map element as the modified map element (paragraphs [0092-0094] and [0110-0111]).
Dabeer teaches landmarks may be reconstructed using a procedure called bundle adjustment that refines both the 3D location of landmarks and camera poses (paragraphs [0110-0111]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claims 5 and 11, Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
wherein the map element comprises at least one of: a crosswalk element, an intersection element, a traffic light element, a stop line element, and a yield line element (paragraph [0047]);
a stop sign element, and a yield sign element (paragraph [0138]); and
a lane element, a bike lane element, and a lane divider element (paragraph [0142]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.


Regarding claims 6 and 12, Lian further discloses:
determining, as the transformation, one or more of a relative position or orientation of the trajectory point with respect to a corresponding trajectory point of the updated first trajectory (paragraph [0071]).
Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
determining a trajectory point associated with the map element (paragraphs [0055] and [0079]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claims 7 and 13, Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
determining a distance between the map element and the trajectory point associated with the first trajectory (paragraphs [0029-0032]); and
determining that the distance is below a threshold distance (paragraph [0032]).
Dabeer teaches that traffic lanes near a journey trajectory should be clustered based on the number of points within a threshold distance (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of clustering based on the threshold distance between traffic lanes and a journey trajectory of Dabeer into the system for providing a transformation relation between a first and second trajectory map of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claim 8, Lian further discloses:
determining an alignment between first sensor data associated with a first trajectory and second sensor data associated with a second trajectory (paragraphs [0033-0039]);
determining, based on the alignment, an updated first trajectory (paragraphs [0034-0037]); and
determining a transformation associated with the first trajectory and the updated first trajectory (paragraph [0071]).
Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
determining, based at least in part on a map element (paragraphs [0047] and [0055]);
associated with the first trajectory and the transformation (paragraph [0079]);
a modified map element (paragraphs [0092-0094]); and
updating a map to comprise the modified map element (paragraphs [0092-0094]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claims 14 and 21, Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
one or more additional trajectory points associated with the first trajectory (paragraphs [0092-0094]); and
one or more additional map elements (paragraphs [0092-0094]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claim 17, Lian further discloses:
A one or more non-transitory computer-readable media storing instructions that, when executed (paragraphs [0153-0156]);
cause one or more processors to perform operations comprising: (paragraphs [0121-0126] and FIG. 2, acquiring module-201, initialization module-202, interpolation module-203, optimization module-204, and generating module-205);
determining an alignment between first sensor data associated with a first trajectory and second sensor data associated with a second trajectory (paragraphs [0033-0039]);
determining, based on the alignment, an updated first trajectory (paragraphs [0034-0037]); and
determining a transformation associated with the first trajectory and the updated first trajectory (paragraph [0071]).
Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
determining, based at least in part on a map element (paragraphs [0047] and [0055]);
associated with the first trajectory and the transformation (paragraph [0079]);
a modified map element (paragraphs [0092-0094]); and
updating a map to comprise the modified map element (paragraphs [0092-0094]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claim 18, Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
wherein the map element comprises a geometric primitive in an environment associated with map data (paragraph [0058]); and
wherein updating the map comprises updating at least one or a size or location of the map element as the modified map element (paragraphs [0092-0094]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.
Regarding claim 19, Lian further discloses:
determining one or more of a relative position or orientation between the trajectory point of the first trajectory and a corresponding point of the updated first trajectory (paragraph [0071]).
Lian does not disclose a map element associated with a first trajectory and a transformation. However, Dabeer further discloses:
determining a trajectory point of the first trajectory associated with the map element (paragraphs [0055] and [0079]).
Dabeer teaches that an incremental map update should include 3D reconstruction of lane landmarks using information that is aggregated from multiple journeys (paragraphs [0092-0094]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 3D reconstruction of lane landmarks of Dabeer into the system for providing a transformation relation between a first and second trajectory map data of Lian. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of including the lane markings required for the trajectory information to provide useful data to an autonomous vehicle.



Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of Dabeer, as applied to claims 2 and 8 above, and further in view of Ibrahim et al. (US-2018/0257660-A1, hereinafter Ibrahim).
Regarding claims 3 and 9, Lian in view of Dabeer does not disclose that the first and second sensor data comprise LIDAR data. However, Ibrahim discloses a long range path prediction and target classification algorithm for autonomous vehicles, including the following features:
wherein the first sensor data comprises first LIDAR data and the second sensor data comprises second LIDAR data (paragraph [0491] and FIG. 3, LIDAR).
Ibrahim teaches that a path prediction algorithm should use LIDAR data to fuse a base-map and a current-status map (paragraphs [0382-0398] and [0491]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the LIDAR sensor of Ibrahim into the system for providing a transformation relation between a first and second trajectory map data and lane landmarks of Lian in view of Dabeer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of obtaining 3D data using LIDAR. LIDAR is routinely used to provide 3D data to autonomous vehicles, and a person of ordinary skill would be familiar with LIDAR sensors.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of Dabeer, as applied to claim 8 above, and further in view of Fairfield et al. (US-2015/0254986-A1, hereinafter Fairfield).
Regarding claim 15, Lian in view of Dabeer does not disclose outputting a modified map element to a fleet of vehicles. However, Fairfield discloses a system for reporting and sharing information reports relating to driving conditions within a fleet of autonomous vehicles, including the following features:
outputting the modified map element (paragraph [0082]); and
to a fleet of vehicles (paragraphs [0087] and [0093]).
Fairfield teaches that a road information map should be updated and shared with a fleet of autonomous vehicles (paragraphs [0082], [0087] and [0093]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the sharing of updated map information with a fleet of autonomous vehicles of Fairfield into the system for providing a transformation relation between a first and second trajectory map data and lane landmarks of Lian in view of Dabeer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing the map information to a fleet of vehicles.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of Dabeer, as applied to claim 8 above, and further in view of Lee et al. (US-2018/0149487-A1, hereinafter Lee).
Regarding claim 16, Lian in view of Dabeer does not disclose performing a least squares optimization. However, Lee discloses an image processing system which compares extracted static objects with objects previously stored on map data, including the following features:
wherein the map element is one of a plurality of map elements (paragraph [0060]);
wherein the modified map element is one of a plurality of modified map elements (paragraph [0084]); and
the method further comprising: performing a least squares optimization to determine, based at least in part on the plurality of map elements and the transformation, the plurality of modified map elements (paragraph [0099]).
Lee teaches that feature points of images can be matched using a least square method (paragraph [0099]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the least square method of matching feature points of Lee into the system for providing a transformation relation between a first and second trajectory map data and lane landmarks of Lian in view of Dabeer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using a known method of image feature matching to correctly relate the updated map elements to the updated trajectory data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667